Per Curiam.
On October 10,. 1967, this court rejected the petitions of Lee Art Theatre, Inc., and refused writs of error to judgments rendered by the Hustings Court of the City of Richmond on the 18th day of November, 1966, in prosecutions by the Commonwealth against the said petitioner for possessing and exhibiting lewd and obscene motion pictures in violation of Code, § 18.1-228.
On June 17, 1968, the Supreme Court of the United States granted certiorari to the judgments of this court. On July 15, 1968, the clerk of this court received a copy of an order entered July 12, 1968, by the Supreme Court of the United States, reversing the judgments of *355this court and remanding the cases for further proceedings not inconsistent with the opinion of the said Supreme Court.
The opinion referred to in the order of the Supreme Court of the United States, reported at 392 U.S. 636, 88 S.Ct. 2103, 20 L. ed. 2d 1313, states that the “admission of the films in evidence requires reversal of petitioner’s conviction” because the “procedure under which the [search] warrant issued * * * fell short of constitutional sensitivity to freedom of expression.” 88 S.Ct., at 2104.
In view of the action of the Supreme Court of the United States, we vacate our orders of October 10, 1967, reverse the judgments of the Hustings Court of the City of Richmond, and dismiss the indictments against the petitioner.

Reversed and Dismissed.